Case 3:18-cv-16137-FLW-LHG Document 25 Filed 07/17/19 Page 1 of 3 PageID: 222
                                                                                      Counsel                       Associates, Cont’d
                                                        JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+         ALLISON M. KOENKE>
                                                        JOHN METHFESSEL, JR.>         JOSEPH D. CASTELLUCCI, JR.>   ALICIA C. LANGONE+
                                                        FREDRIC PAUL GALLIN*+^        SARAH K. DELAHANT+            ADAM N. LEVITSKY>
           METHFESSEL & WERBEL                          STEPHEN R. KATZMAN#
                                                        WILLIAM S. BLOOM>*
                                                                                      JAMES FOXEN^
                                                                                      GERALD KAPLAN>
                                                                                                                    OLIVIA R. LICATA+
                                                                                                                    ASHLEY E. MALANDRE^
                     A Professional Corporation         ERIC L. HARRISON*+            JARED P. KINGSLEY*+           JAMES V. MAZEWSKI+
                                                        MATTHEW A. WERBEL>            JOHN R. KNODEL*+              DIAA J. MUSLEH+
                                                        LORI BROWN STERNBACK*+        LESLIE A. KOCH+               KAJAL J. PATEL>
                                                        I. BLAKELEY JOHNSTONE,III+*   CHARLES T. MCCOOK, JR.*>      RAINA M. PITTS^
                                                        GINA M. STANZIALE>            MARC G. MUCCIOLO>             MATTHEW L. RACHMIEL>
                                                        PAUL J. ENDLER JR.>           RICHARD A. NELKE~             WILLIAM J. RADA+
                                                                                      STEVEN K. PARNESS+            NABILA SAEED^
                                                        Of Counsel                    BRENT R. POHLMAN+             JARED S. SCHURE>
                                                        JOHN METHFESSEL, SR.>         AMANDA J. SAWYER^             TIFFANY D. TAGARELLI>
                                                        (1964-1995)                                                 STEVEN A. UNTERBURGER+
                                                        DON CROWLEY=                                                LEVI E. UPDYKE+^
                                                        MARC DEMBLING*+               Associates
                                                        ED THORNTON*>                 EDWARD D. DEMBLING>           * Certified by the Supreme Court of
                                                                                      JASON D. DOMINGUEZ+             New Jersey as a Civil Trial Attorney
                                                                                      NATALIE DONIS+                +Member of NY & NJ Bar
                                                   July 17, 2019                      MICHAEL R. EATROFF>
                                                                                      DAVID INCLE, JR.>
                                                                                                                    ^ Member of PA & NJ Bar
                                                                                                                    >Member of NJ Bar only
                                                                                      FRANK J. KEENAN+^             #Member of NJ & LA. Bar
                                                                                      SCOTT KETTERER>               <Member of NJ & DC Bar
     VIA LAWYERS SERVICE                                                                                            >Member of NJ, PA & DC Bar
                                                                                                                    ~Member of NY, NJ & DC Bar
     VIA ELECTRONIC FILING                                                                                          =Retired from the practice of law

     Hon. Freda L. Wolfson, U.S.D.J.                                                                                Please reply to New Jersey

     United States District Court
     Clarkson S. Fisher Fed. Bldg.
     402 East State Street
     Trenton, New Jersey 08608

     RE:     SADDY, JOHN VS. BOROUGH OF SEASIDE HEIGHTS, ET AL.
             Our File No.      : 86976 ELH
             Civil Action No.  : 3:18-CV-16137

     Dear Judge Wolfson:

     This firm represents Defendant Christopher Vaz. Enclosed please find Defendant Vaz’s
     Motion to Dismiss the claims of Plaintiff John P. Saddy for lack of standing.


                                                      Respectfully submitted,

                                                      METHFESSEL & WERBEL, ESQS.



                                                      Eric L. Harrison
                                                      harrison@methwerb.com
                                                      Ext. 138
     ELH:nas/kfh/Encl.




2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
Case 3:18-cv-16137-FLW-LHG Document 25 Filed 07/17/19 Page 2 of 3 PageID: 223
   Methfessel & Werbel, Esqs.
   Our File No. 86976 ELH
   Page 2

   cc   VIA EMAIL: aggarwal@tmallonlaw.com
        VIA REGULAR MAIL
        Thomas J. Mallon, Esq.
        Mallon & Tranger, Esqs.
        86 Court Street
        Freehold, NJ 07728
        Attorneys for: John P. Saddy

        VIA EMAIL: msn@gm-law.net
        Michael Nagurka, Esq.
        Gilmore & Monahan, P.C.
        10 Allen Street, 4th Floor
        PO Box 1540
        Toms River, NJ 08754
        Attorneys for: Richard Tompkins, Carbone,
        Michael o, Louis DiGuli

        VIA EMAIL: KRiordan@kbrlawfirm.com
        Kevin B. Riordan, Esq.
        Kevin B. Riordan, Esq., LLC
        20 Hadley Avenue
        Toms River, NJ 08753
        Attorneys for: Thomas Boyd

        VIA EMAIL: zbarsky@comcast.net
        bkorcz@comcast.net
        Steven Zabarsky, Esq.
        Citta, Holzapfel & Zabarsky
        248 Washington Street
        Toms River, NJ 08754-0004
        Attorneys for: Borough of Seaside Heights
Case 3:18-cv-16137-FLW-LHG Document 25 Filed 07/17/19 Page 3 of 3 PageID: 224



   METHFESSEL & WERBEL, ESQS.
   2025 Lincoln Highway, Suite 200
   P.O. Box 3012
   Edison, New Jersey 08818
   T:     (732) 248-4200
   F:     (732) 248-2355
   harrison@methwerb.com
   Attorneys for Christopher Vaz
   Our File No. 86976 ELH

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


   JOHN P. SADDY, KARMA                      Civil Action No.: 3:18-CV-16137
   ENTERTAINMENT, LLC, AND SADDY
   FAMILY, LLC
                                                           Civil Action
                Plaintiff,
                                              NOTICE OF MOTION TO DISMISS
   V.                                         THE CLAIMS OF PLAINTIFF JOHN
                                                        P. SADDY
   BOROUGH OF SEASIDE HEIGHTS; et
   al.

                Defendants.

   TO:    MOTIONS CLERK AND ALL COUNSEL OF RECORD

          PLEASE TAKE NOTICE that the undersigned will apply for an Order to

   Dismiss the Amended Complaint as to Plaintiff John P. Saddy pursuant to F.R.Civ.P.

   12(b)(1).

                                           METHFESSEL & WERBEL, ESQS.
                                           Attorneys for Christopher Vaz



                                           By:_________________________
                                                 Eric L. Harrison
   DATED: July 17, 2019
